Citation Nr: 1703085	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck injury, status post cervical spine fusion (hereinafter "cervical spine disability").

2.  Entitlement to service connection for a back injury, status post laminectomy (hereinafter "low back disability"), to include as due to a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1947 to December 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Regional Office (RO) in Houston, Texas.

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

In March 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records.  The action specified in the March 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's cervical spine disability did not onset in service and was not caused or permanently aggravated by an injury or event in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a neck injury, status post cervical spine fusion (hereinafter "cervical spine disability") have not been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Initially, the Board notes that most of the Veteran's service treatment records are missing and presumed destroyed in the 1973 fire at the National Personnel Records Center.  The Board finds that additional efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The Board has considered the U.S. Court of Appeals for Veterans Claims (Court) statement in Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that: 

[I]n cases where, as here, the appellant's SMR's have been lost or destroyed, the Board's obligation to provide well-reasoned findings and conclusions to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is heightened. 

The Board has undertaken its analysis with this heightened duty in mind.

The Veteran is seeking entitlement to service connection for a cervical spine disability.  Medical records show that the Veteran currently has such a disability; at issue is whether it is related to his active military service.

The Veteran has claimed that during an April 1952 parachute jump in high winds as part of a training exercise called Exercise Longhorn, he struck something, injuring his neck.  He testified at his hearing that he was hospitalized for three days and then treated on an outpatient basis for several months.  He also reported that when he later tried to volunteer for special forces training, he was told he had a bulging vertebrae in his neck and was medically disqualified.

As noted above, most of the Veteran's service treatment records are missing and presumed destroyed.  The only available records are the Veteran's 1950 and 1953 separation physicals, which are negative for any documented injury or defect of the neck or spine.  

Post-service, there are no medical records available showing treatment within one year of service or indeed for several decades after service, although at his hearing the Veteran's claimed that he suffered from neck pain continuously following his separation from service.

The earliest relevant post-service treatment records are records from an August 1985 psychiatric hospitalization at the VA Medical Center in Waco, Texas.  These records note that the Veteran complained of pain in the cervical spine with numbness and tingling into the right arm.  An x-ray noted some degenerative changes at C4, 5, and 6.  However, these records are silent regarding the etiology of condition and no history of injury is documented.  

Records from Audie Murphy Hospital show that the Veteran underwent surgery on his cervical spine in April 1988.  According to a March 1988 treatment note, the Veteran reported of neck pain radiating down the right arm of approximately 18 months duration.  Significantly, he denied any history of prior injury or trauma.  

Private records from Neurological Associates of San Antonio show that in May 1995, the Veteran reported a long history of neck pain that began following a 1952 parachute jump.  

In May 2013, the Dr. D.Y. submitted a statement regarding the Veteran's back disabilities.  He wrote, "This patient was a member of the Airborne Division and he feels this is the etiology of his back and neck problems.  Given the pathology and previous surgical interventions, the patient's pain and findings on imaging are more likely as not due to actions as a member of the 82 Airborne Division."

At a May 2014 VA examination, the Veteran reported that he initially injured his cervical spine in 1952 during a military parachute jump training exercise.  He had a bad landing.  He states that he was not unconscious and was transported to the military hospital at Fort Hood where he was admitted for observation and stayed for 2 days.  He was discharged and participated in 6 weeks of outpatient physical therapy.  However, the Veteran informed the examiner that he did not suffered a fracture to the cervical spine.  He did not require surgery of the cervical spine.  Once completing 6 weeks of rehabilitation, he did not have any complaints of cervical spine pain until many years later.  He would occasionally get a "twinge"of neck pain in the 1960s, particularly when playing golf, but did not begin having constant cervical spine pain until 1980 or '81.  He could not identify any specific additional injury to his cervical spine that caused this.  

The VA examiner concluded that it is less likely than not the Veteran's current cervical spine disability is related to service.  He explained:

The veteran's present condition most often occurs as a chronic process from "wear and tear" and is also part of the normal aging process of the spine.  Muscle strain/sprain of the cervical spine is a soft-tissue disorder which typically resolves in several weeks to months without residuals or long-lasting sequelae, as was indicated by the veteran's subjective history report.  The current medical literature does not recognize cervical strain/sprain as a known cause of spondylosis or degenerative disc disease.  There was no objective evidence of a chronic recurrent neck problem or residual cervical spine pathology documented in separation examination in 1953.  For this reason, it is unlikely that the veteran's present condition of degenerative disc disease and spondylosis of the cervical spine is related to (or aggravated by) an in-service injury, event or illness.

Based on all the above evidence, entitlement to service connection for a cervical spine disability must be denied.  

The Veteran's service personnel records show that he received a parachutist badge in service and thus, his participation in Exercise Longhorn would be consistent with this training.  However, the Board finds that the preponderance of the evidence weighs against a finding that he injured his neck during this training exercise.  The available service records do not include any reports of injury or problems with his cervical spine in service and there is no objective evidence of any neck or cervical spine problems until more than thirty years after the Veteran's separation from service.  At that time, the Veteran reported his symptoms were of recent onset and denied any history of neck injury or trauma, contradicting his later contentions that he struck his neck during a parachute jump in service and had experienced neck pain since that time.  This evidence tends to reduce his credibility before the Board.  

Furthermore, even assuming that the Veteran did injure his neck in service, the preponderance of the evidence weighs against a finding that it resulted in a chronic disability.  There is no medical evidence that the Veteran was treated for any neck or cervical spine problems until decades after his separation from service.  Although the Veteran has on several occasions claimed that he continued to experience symptoms of neck pain following service, on other occasions, he has contradicted such contentions, instead reporting onset of neck problems decades after service.  This latter account is consistent with VA medical records from 1988, which document that the Veteran reported a recent onset of neck pain.

The Board finds that the inconsistencies in the Veteran's statements, highlighted above, undermine the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Importantly, in concluding that the Veteran is not a reliable historian, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Board believes the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred more than one-half century ago.  This is consistent with the view of memory in law in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory)(cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).  

Unfortunately, however sincere the Veteran's intent, his changing and contradictory accounts of his medical history over time make it impossible, absent objective evidence, to determine what actually happened so many years ago.

While the Veteran's physician, Dr. D.Y., opined in 2013 that the Veteran's cervical spine disability is related to service, the Board notes that his conclusion appears to be largely based on the Veteran's own opinion that his condition is related to an injury in service and is not based on a review of the Veteran's claims folder. 

Accordingly, the Board gives greater weight to the conclusions of the May 2014 VA examiner, who actually reviewed the evidence of record.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

For all the above reasons, entitlement to service connection a cervical spine disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

The Veteran is also seeking entitlement to a low back disability.  The Veteran has not claimed any injury to the low back in service and has reported that his symptoms began many years after separation from service; however, he has suggested that all of the problems with his cervical spine caused lumbar spine problems.  

In May 2014, the Veteran was afforded a VA medical examination of his low back condition.  The examiner concluded that it is less likely than not that his low back disability was caused or permanently aggravated by his cervical spine disability, as the examiner explained that:

The previously diagnosed degenerative disc disease and spondylosis of the cervical spine does not cause the veteran to have any significant physical deformity, ankylosis of the major joints (i.e. ankle, knees or hips), infections involving the spine, neurologic impairment, or severe gait dysfunction; and is, therefore, not a causative factor of the [degenerative changes] of the lumbar spine.  The current medical literature does not recognize spondylosis, or other condition of the cervical spine, as a causative factor for developing [degenerative changes] of the lumbar spine.

The examiner suggested that the Veteran's degenerative changes were consistent with aging and "wear and tear."  As noted above, the Veteran was a parachutist in service.  At his hearing, he testified that he participated in 112 parachute jumps during his active service.  It is not clear from the record whether the impact of these jumps affected his lumbar spine and caused or aggravated the type of "wear and tear" described by the examiner.  However, in May 2013, the Dr. D.Y. submitted a statement regarding the Veteran's back disabilities.  He wrote, "This patient was a member of the Airborne Division and he feels this is the etiology of his back and neck problems.  Given the pathology and previous surgical interventions, the patient's pain and findings on imaging are more likely as not due to actions as a member of the 82 Airborne Division."  Dr. D.Y. provides no real rationale for his conclusions, but his opinion, when considered with the other evidence of record, does warrant referral for additional development.

Accordingly, on remand, the claims file should be referred for a new VA medical examination.  The examiner is asked to opine whether it is at least as likely as not the Veteran's low back disability had onset in service or was caused or permanently aggravated by his active military service, to include the physical demands of his military activities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claims file to an orthopedic specialist for a VA medical opinion concerning the etiology of the Veteran's low back disability.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's low back disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  In particular, the examiner is asked to discuss the effects, if any, of the physical demands of the Veteran's service, including participating in over 100 parachute jumps.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


